Citation Nr: 9911142	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder.

2.  Whether a VA 9 substantive appeal was timely submitted 
with regard to a claim for service connection for frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


REMAND

The veteran had active duty from April 1966 to April 1969.

The veteran submitted a VA Form 9 substantive appeal in May 
1997 on which he checked a box next to the word "no" to 
indicate that he did not wish to have a hearing before a 
member of the Board.  In June 1997, he submitted the 
following statement:

I completed a VA Form 9 (Appeal to Board) 
dated 27 May 1997 and I checked the 
"no" block about wanting to appear 
personally before a member of the Board.  
I have changed my mind and now wish to 
appear.  Please set me a date and notify 
me of that date.

In response to this statement, the RO scheduled the veteran 
for a hearing before a VA hearing officer.  The veteran 
testified at this hearing on August 26, 1997.  On the day of 
the hearing, the veteran wrote a statement on the May 1997 VA 
Form 9 asking that his hearing testimony be referred to in 
deciding his claims.

There is no indication that the veteran was not satisfied 
with the local hearing before the hearing officer.  
Nevertheless, he has never withdrawn his request for a 
hearing before a member of the Board.  See 38 C.F.R. 
§ 20.702(e) (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should verify that the veteran 
still wants a hearing before a member of 
the Board and, if so, the RO should 
schedule such a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




